Oo fo aI DH UF FP W NH FH

ro bo ro we] bo bo bo DN N — he —e — — ee —_ rt ee —
oOo DO A BW NH KH OD Oo wD KH FW YH FF ©

 

 

Case 2:19-cv-00479-JLR Document 12 Filed 06/10/19 Page 1 of 4

District Judge James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

RANDY JARRELL, as the Legal Guardian of CASE NO. 2:19-cv-00479-JLR.

WILEY J. JARRELL, Plaintiff STIPULATED MOTION TO EXTEND
aunt, TIME FOR RESPONSIVE PLEADING
v. AND [PROPOSED] ORDER

UNITED STATES OF AMERICA; and
UNKNOWN JOHN DOES and JOHN DOE
CLINICS,

Noted for Consideration on: June 10,
2019

Defendants.

 

 

COME NOW the parties, by and through their respective counsel, pursuant to LCR 7(d)(1),
and respectfully request in this stipulated motion to extend the responsive pleading to Plaintiff's
Second Amended Complaint (Dkt. 6) for 90 days.

Plaintiff filed his Complaint on April 1, 2019 (Dkt. 1), an Amended Complaint on April 3,
2019 (Dkt. 4), and a Second Amended Complaint on April 10, 2019 (Dkt. 6). The United States
Attorney’s Office was served on April 12, 2019. Dkt. 7. A response to the Second Amended
Complaint is due on or before June 11, 2019. This extension is necessary as the parties have requested
a stay of all proceedings for three months. Dkt. 11. Plaintiff has filed a related case arising out of the
same facts against the University of Washington Medical Center/State of Washington in State Court
(King County Superior Court, Cause No. 19-2-08933-4 SEA). See Dkt. 6 at 1.6, Exhibit A. As stated
in the Stipulation for a stay of all proceedings, a determination as to the status of a physician as either

a federal (Veteran’s Administration) or state (University of Washington) employee at the time of

STIPULATED MOTION TO EXTEND TIME FOR DEFENDANT'S UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
RESPONSIVE PLEADING AND [PROPOSED] ORDER SEATTLE, WASHINGTON 98101
2:19-CV-00479-JLR- 1 (206) 553-7970

 

 
oOo Oo NY DH OH FB WY NY

i NH bv bro NY NO NY NY NO Be Re Re ee Se Se Se el
oo ND TO ON BW YN FP OO wmO ND DH FF WY KF ©

 

 

Case 2:19-cv-00479-JLR Document 12 Filed 06/10/19 Page 2 of 4

Plaintiff's allegations is still pending. Dkt. 11. Depending upon that determination, a response to

Plaintiff's Second Amended Complaint may be moot. As such, in order to facilitate the efficient

litigation of this matter, the parties agree that an extension of time for a responsive pleading is

appropriate.

Dated: June 10, 2019.

s/ James L. Holman

JAMES L. HOLMAN, WSBA #06799
HOLMAN LAW, PLLC

4041 Ruston Way, Suite 101

Tacoma, Washington 98402

Phone: (253) 627-1866

Email: JUH@theholmanlawfirm.com
Attorney for Plaintiff

STIPULATED MOTION TO EXTEND TIME FOR DEFENDANT'S
RESPONSIVE PLEADING AND [PROPOSED] ORDER

2:19-CV-00479-JLR- 2

Respectfully submitted,

BRIAN T. MORAN
United States Attorney

s/Heather C. Costanzo

HEATHER C. COSTANZO, FL #37378
Assistant United States Attorney
Western District of Washington

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, Washington 98101

Phone: (206) 553-7970

Email: heather.costanzo@usdoj.gov
Attorney for Defendant

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo oe DH Ww F&F W NHN

bm NN NY NY NN NY YN SF ee ee ee Se eB
Oo a AA Bk kw SF oO Ow HH DR FF YW YF SS

 

 

Case 2:19-cv-00479-JLR Document 12 Filed 06/10/19 Page 3 of 4

ORDER
Pursuant to the parties’ motion, and the parties having stipulated and agreed, it is hereby
ORDERED that the responsive pleading deadline to Plaintiff's Second Amended Complaint (Dkt. 6)
is extended to September 9, 2019.

we
DATED this \\ day of __Thwwee__, 2019.

James L. Robatt — Sl

United States District Judge

STIPULATED MOTION TO EXTEND TIME FOR DEFENDANT’S UNITED STATES ATTORNEY

RESPONSIVE PLEADING AND [PROPOSED] ORDER Oe eN STREET, SUITE 5220
EATTLE, WASHINGTON 98101
2:19-CV-00479-JLR- 3 (206) 553-7970

 

 
